            Case 5:19-cv-03670-PBT Document 21 Filed 09/10/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARLON HURDLE,                                       :
                                                     :
                      Petitioner,                    :               CIVIL ACTION
                                                     :
       v.                                            :               NO. 19-3670
                                                     :
SUPERINTENDENT DELBALSO, et al.,                     :
                                                     :
                      Respondents.                   :

                                             ORDER

       AND NOW, this 10th day of September, 2021, upon careful and independent

consideration of the Petition for a Writ of Habeas Corpus (ECF No. 2), the Lancaster County’s

District Attorney’s Response (ECF No. 12), Petitioner’s Reply (ECF No. 16), and after review of

the Report and Recommendation of United States Magistrate Judge Elizabeth T. Hey (ECF No.

17), and Petitioner’s Objections to the Report and Recommendation (ECF No. 19), IT IS

HEREBY ORDERED AND DECREED that:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. The Petition for Writ of Habeas Corpus is DENIED with prejudice;

       3. There is no probable cause to issue a certificate of appealability; and

       4. The Clerk of the Court shall mark this case CLOSED for statistical purposes.




                                                             BY THE COURT:

                                                             /s/ Petrese B. Tucker
                                                             ____________________________
                                                             Hon. Petrese B. Tucker, U.S.D.J.
